
	
		II
		109th CONGRESS
		2d Session
		S. 3825
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Burns (for himself,
			 Mr. Frist, Mr.
			 DeWine, Mr. Allard,
			 Mr. Coleman, Mr. Smith, and Mr.
			 Allen) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To end the flow of methamphetamine and precursor
		  chemicals coming across the border of the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Methamphetamine Trafficking
			 Prevention Act of 2006.
		2.Findings and
			 purposeCongress finds—
			(1)legislation has
			 been enacted to curb domestic methamphetamine production;
			(2)according to the
			 President's Synthetic Drug Control Strategy, border seizures of methamphetamine
			 almost doubled between 2000 and 2004;
			(3)as much as 75 to
			 85 percent of the methamphetamine used in the United States is made from
			 precursors in the international stream of commerce;
			(4)successful
			 exchange programs between the Drug Enforcement Administration and Mexican law
			 enforcement officials have helped aid in methamphetamine lab seizures and
			 limiting methamphetamine production in Mexico; and
			(5)the goal of
			 United States policy should be directed toward curbing the spread of
			 methamphetamine abuse and manufacture.
			3.Methamphetamine
			 collection and detection
			(a)Border
			 Technology Grant Program
				(1)In
			 generalSection 2996 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797cc) is
			 amended by adding at the end the following:
					
						(b)Border
				Technology Grants Program
							(1)In
				generalThe Attorney General, through the Bureau of Justice
				Assistance in the Office of Justice Programs, may make grants to States and
				eligible private entities to use technology or aerial surveillance to detect
				methamphetamine and its precursors on the border of the United States (in this
				part referred to as the Border Technology Grants
				Program).
							(2)CriteriaA
				State or eligible private entity desiring a grant under the Border Technology
				Grants Program shall demonstrate that the project for which the State or
				eligible private entity seeks a grant incorporates a viable use of technology
				or aerial surveillance to detect methamphetamine and its precursors on the
				border of the United States.
							(3)DetectionIn
				awarding grants under the Border Technology Grants Program, the Director of the
				Bureau of Justice Assistance shall consider technologies that can detect active
				methamphetamine production sites on or near the border of the United States
				through the use of hyperspectral sensors.
							(4)DefinitionIn
				this subsection, the term eligible private entity means an entity
				meeting such criteria as the Director of the Bureau of Justice Assistance, in
				consultation with the Commissioner for United States Customs and Border
				Protection, shall establish, focusing on entities using technology to identify
				methamphetamine or its
				precursors.
							.
				(2)Authorization
			 of appropriationsSection 2997 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797cc–1) is amended—
					(A)by striking
			 There are authorized and inserting the following:
						
							(a)In
				generalThere are
				authorized
							;
				and
					(B)by adding at the
			 end the following:
						
							(b)Border
				Technology Grants ProgramThere are authorized to be appropriated
				$15,000,000 for each of fiscal years 2007 through 2011, to carry out the Border
				Technology Grants
				Program.
							.
					(b)Trace chemical
			 detectorsThere are authorized to be appropriated to the Drug
			 Enforcement Administration $5,000,000 for each of fiscal years 2007 through
			 2011, to deploy trace chemical detectors (used to detect narcotics and
			 explosive devices) along the border of the United States.
			4.Coordination of
			 anti-methamphetamine activities with other countries
			(a)Trade
			 negotiationsIt is the sense of Congress that the United States
			 Trade Representative should consider ways to curb illicit use and shipment of
			 pseudoephedrine, ephedrine, and similar chemicals in any multilateral or
			 bilateral negotiations.
			(b)Exchanges
			 between the Drug Enforcement Administration and foreign law
			 enforcement
				(1)In
			 generalThe Administrator of the Drug Enforcement Administration
			 shall select foreign law enforcement officers to participate in a special
			 investigative program.
				(2)CriteriaIn
			 selecting foreign law enforcement officers under paragraph (1) the
			 Administrator—
					(A)may select a
			 police officer, prosecutor, or other law enforcement officer from a country
			 that traffics methamphetamine or its precursors into the United States;
			 and
					(B)shall select such
			 officers in a manner that maximizes the education and training efforts of the
			 United States.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $2,000,000 to carry out this section.
			5.Report to
			 Congress on methamphetamine efforts on Indian reservationsNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall submit a report to Congress
			 regarding problems faced by Indian reservations located on or near the border
			 of the United States with respect to methamphetamine trafficking and
			 abuse.
		
